Knowles, District Judge.
The property described in the complaint in this case is the same as that described in the case of Blue Bird Mining Co. v. Largey, 49 Fed. Rep. 289, which, having been removed from the district court of Silver Bow county, Mont., was remanded by this court back to said state court, for the reason that no federal question was involved in determining the same. Precisely the same points, as involving federal questions, which were presented in *293that case are presented in this. The decision in that case, then, as to this question settles this. The opinion in that case discusses all the questions presented in this. The view of the court, as expressed in the former case, is that no federal question was presented under the facts alleged. The defendant demurred to the complaint upon the ground that this court had no jurisdiction of the case presented. The demurrer is sustained, and the cause is dismissed, at plaintiffs cost.